DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-5, 9-15, and 20-23 are pending.
	Claims 6-8 and 16-19 are cancelled by Applicant.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-5, 7-15, and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The arguments are directed to the current amendment, where the amendment is addressed accordingly in the rejection below. Some limitations of the amendment are now rejected over the Huang and Burke combination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	Claims 1-5, 9-15, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, et al. [US 2012/0174214] in view of Burke, et al. [US 20090282258].
 Claim 1:	Huang teach a fingerprint recognition method for a touch screen, comprising: 
determining a fingerprint code inputted by a user; [Huang: 0018; a system may initiate a fingerprint acquisition module to cause a biometric sensor to receive finger inputs]
comparing the fingerprint code inputted by the user with at least two preset fingerprint codes; and [Huang: 0018; the system may request the user to enter an ordered sequence of fingerprints/movements that correspond to a password pattern. An example of a mapping, a user could use any representation for each fingerprint which is unique to him/her only. A password will have different ordered sequences for different users (e.g., corresponding to the different user's fingerprints) – 0014. The element of entering/inputting a password can be the “fingerprint code inputted by the user” that is associated to a “fingerprint sequence” which is in terms of a thumb print and movement in a given direction (e.g., left to right or up to down) may map to a given number or other character. The user may select the desired mappings, or the mappings may be preset by the system - 0015]
in a case where the fingerprint code inputted by the user is the same as the one fingerprint code in the at least two preset fingerprint codes, executing an operation corresponding to the one fingerprint code, [Huang: 0018-0019; the “preset fingerprint codes” can be part of the table that include multiple entries each to store a corresponding fingerprint image and stroke direction. FIG. 3 shows a method to acquire a user's fingerprint images and directions of movement that correspond to an ordered sequence of a password pattern where the password pattern may be a completely physical code, combining specific user fingerprints and directions of movement entered]
	wherein the one fingerprint code in the at least two preset fingerprint codes includes a fingerprint sequence formed by a plurality of fingerprints input by a user; [Huang: 0020-0024; the input received and generated by the user input that are stored in a table or database shows the preset fingerprint codes including the fingerprint sequence. See also Abstract]
the fingerprint sequence is a sequence formed by arranging the plurality of fingerprints entered by the user in a sequence according to an order the fingerprints are input, [Huang: 0031; authentication requires at least N elements of an M element password, for example, three of ten or three of five, or so forth. When used with an embodiment, the N of M may be implemented by specifying a pattern swipe and number of fingers that must be used, and making the actual fingers used irrelevant. An authentication policy may be to receive at least three different fingers each with a pattern of movements. See also Claim 2, 0014-0015]
wherein determining the fingerprint code inputted by the user includes determining a fingerprint sequence inputted by the user [Huang: 0014-0018], and wherein determining the fingerprint sequence inputted by the user comprises:
receiving fingerprints inputted by the user, ending fingerprint input when a time period between adjacent fingerprints inputted exceeds a preset time period, [**as rejected in view of the secondary reference, discussion below]
arranging the fingerprints that are received in a sequence according to an order the fingerprints are received, and [Huang: 0018; the system may request the user to enter an ordered sequence of fingerprints/movements that correspond to a password pattern. The system may then scan the fingerprint of a given digit and determine its direction of movement (block 40). For example, a first element of the password pattern may correspond to a left index finger as it is moved across the biometric sensor from up to down]
determining as the fingerprint sequence inputted by the user the fingerprints arranged in the sequence. [Huang: 0019-0021]
Huang teaches determining the fingerprint code inputted by the user includes determining a fingerprint sequence inputted by the user [Huang: 0014-0018]. However, Huang did not clearly include “receiving fingerprints inputted by the user, ending fingerprint input when a time period between adjacent fingerprints inputted exceeds a preset time period”.
Burke teaches an invention comprise a biometric sensor for receiving a biometric signal and means for matching the biometric signal against members of the database of biometric signatures to thereby determine an authentication signal. The system further receive the password and provide access to the controlled application dependent upon the password [Burke: Abstract]. Burke discloses the first administrator can provide control information to the biometric module by providing a succession of finger presses to the biometric sensor, providing that these successive presses are of the appropriate duration, the appropriate quantity, and are input within a predetermined time. The control information is encoded by either or both (a) the number of finger presses and (b) the relative duration of the finger presses. If the successive finger presses are provided within this predetermined time, then the biometric module accepts the presses as potential control information and checks the input information against a stored set of legal control signals [Burke: 0128]. In the event that a legitimate sequence of finger 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Burke with Huang to teach “receiving fingerprints inputted by the user, ending fingerprint input when a time period between adjacent fingerprints inputted exceeds a preset time period” for the reason to provide secure access and to stop intruders from stealing data.
Claim 2:  Huang: 0031-0032; discloses the method according to claim 1, wherein the at least two preset fingerprint codes include at least a first fingerprint code group and a second fingerprint code group; both the first fingerprint code group and the second fingerprint code group each include at least one fingerprint code; user identification is performed in a case where the fingerprint code inputted by the user is the same as the [Huang: 0014]; and a secrete SOS mode is turned on or an alarm is sent where the fingerprint code inputted by the user is the same as the one fingerprint code in the second fingerprint code group. [Huang: 0026]
Claim 3:  Huang: 0025; discussing the method according to claim 2, wherein user identification is performed in a case where the fingerprint code inputted by the user within a preset attempt limit is the same as the one fingerprint code in the first fingerprint code group. 
Claim 4:  Huang: 0026-0027; discloses the method according to claim 2, after turning on the secrete SOS mode, further comprising: determining position information of a current location of the user; and sending an SOS message to at least one of a preset emergency contact person, police or a pre-associated network platform, in which the SOS message includes **the position information of the current location of the user.
However, Huang did not clearly include “the position information of the current location of the user”. 
Burke discloses if the controller determines that the class of the user that generated the biometric signal is duress. The security and/or police forces may be dispatched to the address corresponding to the personal computer, upon the authentication server matching the received password with a duress password [Burke: 0170]. Thus, motivation for the SOS message or duress signal includes “the position information of the current location of the user” would obviously be to dispatch security forces to the address.
**and deleting the SOS message. However, Huang did not clearly include “deleting the SOS message”. 
Burke discloses if a further administrator's signature is not required, then the method 600 proceeds according to a NO arrow to a step 604 that determines if a duress signature is to be stored. Such the case if however the step 604 determines that a duress signature is not required, then the method 600 proceeds by a NO arrow to step 606 [Burke: 0143]. If a further simple signature is not required, then the method 600 proceeds according to a NO arrow to a step 608 that determines if any or all signatures are to be erased from the database 105. If this is the case then the method 600 follows a YES arrow to a step 609 that erases the desired signatures [Burke: 0145].Thus, motivation to include “deleting the SOS message” obviously suggest erasing the duress signature so that the signature is not required to be stored.
Claim 9:  Huang: 0021; discussing the method according to claim 1, wherein comparing of the fingerprint code inputted by the user with the at least two preset fingerprint codes includes: comparing the fingerprint sequence inputted by the user with the preset fingerprint sequence. 
Claim 10:  Huang: 0021; discussing the method according to claim 9, wherein the one fingerprint code in the at least two preset fingerprint codes includes preset fingerprint sequences, a number of fingerprints in the fingerprint sequence inputted by the user is compared with a number of fingerprints in the preset fingerprint sequences; one or more preset fingerprint sequences of which the number of fingerprints is the same as the number of fingerprints in the fingerprint sequence inputted by the user are determined; 
Claim 11:  Huang: 0031; discussing the method according to claim 1, wherein each of the preset fingerprint codes includes a single fingerprint and/or a fingerprint sequence formed by a plurality of fingerprints; and the fingerprint sequence is a sequence formed by an arrangement of No. 1 to No. N fingerprints in order. 
Claim 12:	Gardner teach a fingerprint recognition device for a touch screen, comprising: 
	a fingerprint determination unit configured to determine a fingerprint code inputted by a user; [Huang: 0018; a system may initiate a fingerprint acquisition module to cause a biometric sensor to receive finger inputs] 
a comparison unit configured to compare the fingerprint code inputted by the user with at least two preset fingerprint codes; and [Huang: 0018; the system may request the user to enter an ordered sequence of fingerprints/movements that correspond to a password pattern. An example of a mapping, a user could use any representation for each fingerprint which is unique to him/her only. A password will have different ordered sequences for different users (e.g., corresponding to the different user's fingerprints) – 0014. The element of entering/inputting a password can be the “fingerprint code inputted by the user” that is associated to a “fingerprint sequence” which is in terms of a thumb print and movement in a given direction (e.g., left to right or up to down) may map to a given number or other character. The user may select the desired mappings, or the mappings may be preset by the system - 0015]
an execution unit configured, in a case where the fingerprint code inputted by the user is the same as the one fingerprint code in the at least two preset fingerprint codes, to execute an operation corresponding to the one fingerprint code, [Huang: 0018-0019; the “preset fingerprint codes” can be part of the table that include multiple entries each to store a corresponding fingerprint image and stroke direction. FIG. 3 shows a method to acquire a user's fingerprint images and directions of movement that correspond to an ordered sequence of a password pattern where the password pattern may be a completely physical code, combining specific user fingerprints and directions of movement entered]
wherein the one fingerprint code in the at least two preset fingerprint codes includes a fingerprint sequence formed by a plurality of fingerprints input by a user; [Huang: 0020-0024; the input received and generated by the user input that are stored in a table or database shows the preset fingerprint codes including the fingerprint sequence. See also Abstract] 
the fingerprint sequence is a sequence formed by arranging the plurality of fingerprints entered by the user in a sequence according to an order the fingerprints are input, [Huang: 0031; authentication requires at least N elements of an M element password, for example, three of ten or three of five, or so forth. When used with an embodiment, the N of M may be implemented by specifying a pattern swipe and number of fingers that must be used, and making the actual fingers used irrelevant. An authentication policy may be to receive at least three different fingers each with a pattern of movements. See also Claim 2, 0014-0015]
wherein determining the fingerprint code inputted by the user includes determining a fingerprint sequence inputted by the user [Huang: 0014-0018], and wherein determining the fingerprint sequence inputted by the user comprises:
**receiving fingerprints inputted by the user, ending fingerprint input when a time period between adjacent fingerprints inputted exceeds a preset time period, [**as rejected in view of the secondary reference, discussion below]
arranging the fingerprints that are received in a sequence according to an order the fingerprints are received, and [Huang: 0018; the system may request the user to enter an ordered sequence of fingerprints/movements that correspond to a password pattern. The system may then scan the fingerprint of a given digit and determine its direction of movement (block 40). For example, a first element of the password pattern may correspond to a left index finger as it is moved across the biometric sensor from up to down] 
determining as the fingerprint sequence inputted by the user the fingerprints arranged in the sequence. [Huang: 0019-0021]
Huang teaches determining the fingerprint code inputted by the user includes determining a fingerprint sequence inputted by the user [Huang: 0014-0018]. However, Huang did not clearly include “receiving fingerprints inputted by the user, ending fingerprint input when a time period between adjacent fingerprints inputted exceeds a preset time period”.
Burke teaches an invention comprise a biometric sensor for receiving a biometric signal and means for matching the biometric signal against members of the database of biometric signatures to thereby determine an authentication signal. The system further receive the password and provide access to the controlled application dependent upon the password [Burke: Abstract]. Burke further discusses the first administrator can provide control information to the biometric module by providing a succession of finger presses to the biometric sensor, providing that these successive presses are of the 
Claim 13:  Huang: 00; discloses the device according to claim 12, wherein the at least two preset fingerprint codes include at least a first fingerprint code group and a second fingerprint code group; both the first fingerprint code group include at least one fingerprint code; and the execution unit is configured to: perform user identification in a case where the fingerprint code inputted by the user is the same as the one fingerprint code in the first fingerprint code group; and turn on a secrete SOS mode or give out an 
Claim 14:  Huang: 0025; discussing the device according to claim 13, wherein the execution unit is further configured to: perform user identification in a case where the fingerprint code inputted by the user within a preset attempt limit is the same as the one fingerprint code in the first fingerprint code group. 
Claim 15:  Huang: 0026-0027; discloses the device according to claim 13, wherein the execution unit is further configured, after the secrete SOS mode is turned on, to: determine position information of the current location of the user; and send an SOS message to at least one of a preset emergency contact person, police or a pre-associated network platform, in which the SOS message **includes the position information of the current location of the user.
However, Huang did not clearly include “the position information of the current location of the user”.
Burke discloses if the controller determines that the class of the user that generated the biometric signal is duress. The security and/or police forces may be dispatched to the address corresponding to the personal computer, upon the authentication server matching the received password with a duress password [Burke: 0170]. Thus, motivation for the SOS message or duress signal includes “the position information of the current location of the user” would obviously be to dispatch security forces to the address.

Claim 21:  Huang: 0021; discussing the device according to claim 20, wherein the one fingerprint code in the at least two preset fingerprint codes includes preset fingerprint sequences, and the comparison unit is further configured to: compare a number of fingerprints in the fingerprint sequence inputted by the user with a number of fingerprints in the preset fingerprint sequences, determine one or more preset fingerprint sequences of which the number of fingerprints is the same as the number of fingerprints in the fingerprint sequence inputted by the user, and take the one or more preset fingerprint sequences that are determined as one or more fingerprint sequences to be compared; and compare the fingerprint sequence inputted by the user with the fingerprint sequences to be compared according to an order of the one or more fingerprint sequences to be compared, and directly end comparing if the fingerprint sequence inputted by the user is the same as one fingerprint sequence in the fingerprint sequences to be compared. [Huang: 0031-0032]
Claim 22:  Huang: 0031; discussing the device according to claim 12, wherein each of the preset fingerprint codes includes a fingerprint sequence formed by a plurality of fingerprints; and the fingerprint sequence is a sequence formed by an arrangement of No. 1 to No. N fingerprints in order. 
Claim 23:  Huang: 0011; discussing the touch screen, comprising the fingerprint recognition device according to claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435